Citation Nr: 0837248	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-25 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1960 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2007, 
a statement of the case was issued in June 2007, and a 
substantive appeal was received in August 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his coronary artery disease is 
causally related to his service-connected diabetes mellitus.  
After preliminary review of the claims file, the Board 
believes there is a need for further development to clarify 
the medical evidence.  

In a March 2006 VA examination report, the examiner commented 
that in her opinion, the veteran's coronary artery disease 
occurred so much before his diagnosis of diabetes that his 
diabetes could not cause or contribute to his coronary artery 
disease.  However, in a report of VA examination in July 
2008, another examiner, referring to a heart stent procedure 
in March 2006 at Centennial Medical Center in Nashville, 
commented that it was likely that the diabetes aggravated the 
coronary artery disease requiring a stent in March 2006.  The 
examiner continued that the percent of the aggravation was 
not apparent.  The July 2008 VA examiner did not furnish any 
reason for the opinion, nor does the claims file appear to 
include any medical record of any stent procedure in March 
2006 (although records of stents in April 1998 and February 
2001 are in the claims file).  Clarification is necessary to 
allow for informed appellate review. 

Also, the Board observes that the Veterans Claims Assistance 
Act of 2000 (VCAA) letters do not comply with the 
Dingess/Hartman notification requirements.  In light of this 
matter being remanded for further development, the RO should 
also ensure compliance with all notice and assistance 
requirements under the VCAA, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be furnished an 
appropriate VCAA letter as to entitlement 
to secondary service connection for 
coronary artery disease based upon a 
service connection for diabetes mellitus.  
This letter should advise the veteran of 
the evidence necessary to substantiate 
his claim, as well as what evidence he is 
to provide and what evidence VA will 
attempt to obtain in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The notice should also include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)

2.  Appropriate action should be taken to 
obtain copies of any medical records 
pertinent to a stent procedure conducted 
in March 2006 at Centennial Medical 
Center in Nashville.  Any records 
obtained should be associated with the 
claims file. 

3.  If possible, the record should then 
be reviewed by the same examiner who 
conducted the July 2008 VA heart 
examination.  The examiner should extend 
his comments to include the reasoning for 
his conclusion, specifically 
incorporating the facts and medical 
principles involved in the claim.  

     Should it be impossible for the July 
2008 VA heart examiner to review the 
file, the veteran should be afforded a 
new VA heart examination.  After 
reviewing the claims file and examining 
the veteran, the examiner should respond 
to the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the service-connected diabetes 
mellitus proximately caused the coronary 
artery disease?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the service-connected diabetes 
mellitus aggravated the coronary artery 
disease?

A rationale for all opinions expressed 
should be provided. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for coronary artery disease as 
either proximately due to or aggravated 
by the service-connected diabetes 
mellitus.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




